Exhibit 99.1 IRIDEX Announces Fourth Quarter and 2016 Financial Results and Provides Full Year 2017 Financial Outlook Cyclo G6™ Glaucoma Laser Platform Fourth Quarter Revenue Up 67% Year-over-Year Record Revenue of $12.5 Million in the Fourth Quarter of 2016 MOUNTAIN VIEW, Calif., March 8, 2017 IRIDEX Corporation (Nasdaq: IRIX) today reported financial results for the three months and full year ended December 31, 2016 and provided its full year 2017 financial outlook. Fourth Quarter and 2016 Financial Highlights • Total revenue of $12.5 million for the fourth quarter of 2016, a 3.4% increase year over year. Full year total revenue of $46.2 million, an increase of 10.5% compared to full year 2015. • Cyclo G6™ glaucoma laser platform revenues in the fourth quarter of 2016 increased 67% year over year with a full year 2016 increase of 311% compared to full year 2015. Recent Business Highlights • Sold 96 Cyclo G6 systems and shipped approximately 8,000 G6 probes in the fourth quarter of 2016, bringing the total for the full year 2016 to 384 and 27,000, respectively. • Increased U.S. sales organization to 17 direct sales representatives and added one Area Sales Manager. • Established Iridex GmbH to facilitate a direct sales initiative in Germany. • Commercially launched G-Probe™ Illuminate at the American Glaucoma Society (AGS) Annual Meeting. The G-Probe Illuminate has built-in transillumination that optimizes placement of the probe and therapeutic outcomes in the treatment of glaucoma. The G-Probe Illuminate is the third disposable probe designed for use with the Cyclo G6 system. • Conducted live surgery webcast at the Asia-Pacific Academy of Ophthalmology (APAO) meeting in Singapore. “We are pleased that 2016 was a strong year for Iridex, marked by the continued growth of our Cyclo G6 system for the treatment of glaucoma. During the year, we expanded both system placements and disposable probe utilization, broadened our platform offering, achieved compelling clinical outcomes, and continued to increase our global presence,” stated William M. Moore, President and CEO. “The Cyclo G6 is rapidly transforming our business and continues to outperform our expectations.I believe we have only just begun to see the potential of what our MicroPulse® technology can do for the treatment of eye disease.” Fourth Quarter 2016 Financial Results Revenue for the three months ended December 31, 2016 increased 3.4% to $12.5 million from $12.1 million during the same period of the prior year. Growth in revenue was primarily driven by an increase in sales of the Cyclo G6 glaucoma laser platform which was partially offset by lower surgical retina product revenue. Gross profit for the fourth quarter of 2016 was $5.6 million, or 44.4% gross margin, compared to $5.5 million, or 45.3% gross margin, in the same period of the prior year. Gross margins are expected to continue to fluctuate due to a variety of factors including changes in the mix of domestic and international sales, product mix, and manufacturing variances. Operating expenses for the fourth quarter of 2016 were $6.6 million compared to $5.0 million in the same period of the prior year. The increase was largely due to investments to support the Company's commercial infrastructure, including increased sales and marketing, and quality and regulatory expenses. Loss from operations for the fourth quarter of 2016 was $1.1 million, compared to income from operations of $0.5 million for the same period of the prior year. In the fourth quarter of 2016, the Company recorded a full valuation allowance against all its deferred tax assets and recorded a non-cash provision for income taxes of $9.7 million. This valuation allowance contributed to our net loss for the fourth quarter of 2016 of $10.8 million, compared to net income of $0.4 million in the prior year. Full Year 2016 Financial Results
